Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims, including:
● a semiconductor component electrically connected to the second conductive pad through the second electrical connector, wherein the first conductive pad and the second conductive pad are located at a same height level, a first inter-dielectric layer disposed over the semiconductor die, wherein the first inter-dielectric layer comprises an opening, and a portion of the opening is occupied by the first conductive pad and the first electrical connector; a second inter-dielectric layer and a third inter-dielectric layer disposed over the semiconductor die and under the first inter-dielectric layer; a third conductive pad disposed on the second inter-dielectric layer and covered by the first inter-dielectric layer; and a bridge structure inlaid within the second inter-dielectric layer, disposed on the third inter-dielectric layer, and connecting the first conductive pad and the third conductive pad, wherein the bridge structure comprises a first conductive via, a routing line and a second conductive via, the first conductive via directly connects the first conductive pad and the routing line, the routing line directly connects the first conductive via and the second conductive via, the second conductive via directly connects the routing line and the third conductive pad, and a whole bottom surface of the routing line is in direct contact with a top surface of the third inter-dielectric layer (claim 1).
● a third conductive pad disposed on the first inter- dielectric layer and covered by the second inter-dielectric layer; and a bridge structure inlaid within the first inter-dielectric layer, disposed on the third inter-dielectric layer, and connecting the first conductive pad and the third conductive pad, wherein the bridge structure comprises a first conductive via, a routing line and a second conductive via, the first conductive via directly connects the first conductive pad and the routing line, the routing line directly connects the first conductive via and the second conductive via, the second conductive via directly connects the routing line and the third conductive pad, and a whole bottom surface of the routing line is in direct contact with a top surface of the third inter-dielectric layer (claim 6).
● a topmost redistribution conductive layer among the redistribution conductive layers is disposed on a first middle inter-dielectric layer among the inter-dielectric layers, the topmost redistribution conductive layer comprises a first conductive pad, second conductive pads, a third conductive pad, a first conductive via and a second conductive via, a topmost inter-dielectric layer among the inter-dielectric layers is disposed on the topmost redistribution conductive layer, the topmost inter-dielectric layer comprises a first opening, the first conductive pad contacts the first middle inter-dielectric layer and is disposed in the first opening, and the second conductive pads contact the first middle inter-dielectric layer, a middle redistribution conductive layer among the redistribution conductive layers is disposed between the first middle inter-dielectric layer and a second middle inter-dielectric layer, the middle redistribution conductive layer comprises a routing line, wherein the first conductive via directly connects the first conductive pad and the routing line, the routing line directly connects the first conductive via and the second conductive via, the second conductive via directly connects the routing line and the third conductive pad, and a whole bottom surface of the routing line is in direct contact with a top surface of the second middle inter-dielectric layer. and wherein a first portion of a top surface of the middle inter-dielectric layer is uncovered by the topmost inter-dielectric layer and the topmost redistribution conductive layer, and the first portion of the top surface of the middle inter-dielectric layer is in a ring top-view shape (claim 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817